DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 8, 9, 10, 11, 12, 15, 16, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 5, 6, 7, 9, 10, 12, 13, 16, and 17 of U.S. Patent No. 11,096,259. 

Present Application
US Patent 11,096,259 
1. A method performed by one or more data processing apparatus, the method comprising: 

obtaining current state data characterizing a current state of a user device having a display with an adjustable brightness; 

providing the current state data as input to a brightness prediction machine learning model, 

wherein the model is configured to process the current state data in accordance with current values of a set of model parameters to generate as output a proposed display brightness for the display of the user device; 

setting the brightness of the display to a brightness that is lower than the proposed display brightness in accordance with an exploration policy; and 






determining a target output for adjusting the current values of the set of model parameters of the brightness prediction machine learning model 
based on whether a user of the user device manually adjusts the display brightness after the display brightness is set to the lower brightness.

1. A method performed by one or more data processing apparatus, the method comprising: 

obtaining current state data characterizing a current state of a user device having a display with an adjustable brightness; 

providing the current state data as input to a brightness prediction machine learning model, 

wherein the model is configured to process the current state data in accordance with current values of a set of model parameters to generate as output a proposed display brightness for the display of the user device; 

setting the brightness of the display to a brightness that is lower than the proposed display brightness in accordance with an exploration policy; 

determining whether a user of the user device manually adjusts the display brightness after the display brightness is set to the lower brightness; and 

in response to determining that the user does not manually adjust the display brightness after the display brightness is set to the lower brightness: using the lower brightness as a target output for adjusting the current values of the set of model parameters of the brightness prediction machine learning model.

2. The method of claim 1, wherein determining the target output for adjusting the current values of the set of model parameters of the brightness prediction machine learning model comprises: 

determining that the user does not manually adjust the display brightness after the display brightness is set to the lower brightness; and using the lower brightness as the target output for adjusting the current values of the set of model parameters of the of the brightness prediction machine learning model.

2. The method of claim 1, further comprising: 




in response to determining that the user of the device manually adjusts the display brightness to a manual brightness, using the manual brightness as the target output for adjusting the current values of the set of model parameters.

6. The method of claim 1, wherein the brightness prediction machine learning model comprises a neural network model.

8. The method of claim 1, wherein the model is a neural network.

8. The method of claim 1, wherein the current values of the set of model parameters of the model are determined based on logged brightness data from a plurality of additional user devices.

5. The method of claim 1, wherein the current values of the set of model parameters of the model are determined based on logged brightness data from a plurality of additional user devices.

9. The method of claim 1, wherein the exploration policy specifies to set the brightness of the display to be greater than a lower bound on the brightness of the display.

6. The method of claim 1, wherein the exploration policy specifies to set the brightness of the display to be greater than a lower bound on the brightness of the display.

10. The method of claim 1, further comprising: determining that the user has previously manually adjusted the display brightness one or more times; and wherein setting the brightness of the display to a brightness that is lower than the proposed display brightness in accordance with an exploration policy comprises setting the brightness in accordance with the exploration policy based on determining that the user has previously manually adjusted the display brightness one or more times.

7. The method of claim 1, further comprising: determining that the user has previously manually adjusted the display brightness one or more times; and wherein setting the brightness of the display to a brightness that is lower than the proposed display brightness in accordance with an exploration policy comprises setting the brightness in accordance with the exploration policy based on determining that the user has previously manually adjusted the display brightness one or more times.

11. The method of claim 1, wherein the current state data characterizing the current state of the user device includes one or more of a current hardware state of the user device, a current software state of the user device, a current global state of the user device, and a current sensor state of the user device, wherein: the current hardware state of the user device includes one or more of: battery charge level, battery temperature, and dominant color displayed on the display; the current software state of the user device includes one or more of: a number of applications currently running and a type of applications currently running; the current global state of the user device includes one or more of: date, time, and device location; and the current sensor state of the user device includes one or more of accelerometer data, gyroscope data, light sensor data, proximity sensor data.

9. The method of claim 1, wherein the current state data characterizing the current state of the user device includes one or more of a current hardware state of the user device, a current software state of the user device, a current global state of the user device, and a current sensor state of the user device, wherein: the current hardware state of the user device includes one or more of: battery charge level, battery temperature, and dominant color displayed on the display; the current software state of the user device includes one or more of: the number of applications currently running and the type of applications currently running; the current global state of the user device includes one or more of: date, time, and device location; and the current sensor state of the user device includes one or more of accelerometer data, gyroscope data, light sensor data, proximity sensor data.





12. A system comprising: 




one or more computers; and one or more storage devices communicatively coupled to the one or more computers, wherein the one or more storage devices store instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: 

obtaining current state data characterizing a current state of a user device having a display with an adjustable brightness; 

providing the current state data as input to a brightness prediction machine learning model, 

wherein the model is configured to process the current state data in accordance with current values of a set of model parameters to generate as output a proposed display brightness for the display of the user device; 

setting the brightness of the display to a brightness that is lower than the proposed display brightness in accordance with an exploration policy; and 



determining a target output for adjusting the current values of the set of model parameters of the brightness prediction machine learning model based on whether a user of the user device manually adjusts the display brightness after the display brightness is set to the lower brightness.

10. A system comprising: a user device having a display with an adjustable brightness and a controller for adjusting the brightness of the display; 

one or more processors and one or more storage devices storing instructions and current values of a set of model parameters, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 


obtaining current state data characterizing a current state of the user device; 


providing the current state data as input to a brightness prediction machine learning model, 

wherein the model is configured to process the current state data in accordance with current values of the set of model parameters to generate as output a proposed display brightness for the display of the user device; 

providing commands to the controller to set the brightness of the display to a brightness that is lower than the proposed display brightness in accordance with an exploration policy; 


determining whether a user of the user device manually adjusts the display brightness after the display brightness is set to the lower brightness; and in response to determining that the user does not manually adjust the display brightness after the display brightness is set to the lower brightness: using the lower brightness as a target output for adjusting the current values of the set of model parameters of the brightness prediction machine learning model.

15. The system of claim 12, further comprising: determining an adjustment to the current values of the set of model parameters based on the target output; determining a weight value that scales a magnitude of the adjustment to the current values of the set of model parameters based on whether the user of the user device manually adjusts the display brightness after the display brightness is set to the lower brightness; and modifying the current values of the set of model parameters according to the determined adjustment and the weight value.

12. The system of claim 10, wherein the operations further comprise: 
in response to determining that the user manually adjusts the display brightness to a manual brightness, using the manual brightness as the target output for adjusting the current values of the set of model parameters.

16. The system of claim 15, wherein determining the weight value that scales the magnitude of the adjustment to the current values of the set of model parameters comprises: (i) setting the weight value to a first weight value in response to determining that the user does not manually adjust the display brightness after the display brightness is set to the lower brightness, or (ii) setting the weight value to a second weight value in response to determining that the user manually adjusts the display brightness after the display brightness is set to the lower brightness; wherein the first weight value is less than the second weight value.

13. The system of claim 12, wherein the operations further comprise: determining an adjustment to the current values of the set of model parameters based on the target output; modifying the current values of the set of model parameters according to the determined adjustment and a weight value, wherein: the weight value is set to a first weight value in response to determining that the user did not manually adjust the display brightness; the weight value is set to a second weight value in response to determining that the user manually adjusted the display brightness to a manual brightness; and the first weight value is less than the second weight value.






17. One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: 

obtaining current state data characterizing a current state of a user device having a display with an adjustable brightness; 

providing the current state data as input to a brightness prediction machine learning model, 

wherein the model is configured to process the current state data in accordance with current values of a set of model parameters to generate as output a proposed display brightness for the display of the user device; 

setting the brightness of the display to a brightness that is lower than the proposed display brightness in accordance with an exploration policy; and 

determining a target output for adjusting the current values of the set of model parameters of the brightness prediction machine learning model based on whether a user of the user device manually adjusts the display brightness after the display brightness is set to the lower brightness.

16. One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: 

obtaining current state data characterizing a current state of a user device having a display with an adjustable brightness; 

providing the current state data as input to a brightness prediction machine learning model, 

wherein the model is configured to process the current state data in accordance with current values of a set of model parameters to generate as output a proposed display brightness for the display of the user device; 

setting the brightness of the display to a brightness that is lower than the proposed display brightness in accordance with an exploration policy; 

determining whether a user of the user device manually adjusts the display brightness after the display brightness is set to the lower brightness; and in response to determining that the user does not manually adjust the display brightness after the display brightness is set to the lower brightness: using the lower brightness as a target output for adjusting the current values of the set of model parameters of the brightness prediction machine learning model.

20. The non-transitory computer storage media of claim 17, further comprising: determining an adjustment to the current values of the set of model parameters based on the target output; determining a weight value that scales a magnitude of the adjustment to the current values of the set of model parameters based on whether the user of the user device manually adjusts the display brightness after the display brightness is set to the lower brightness; and modifying the current values of the set of model parameters according to the determined adjustment and the weight value.
17. The non-transitory computer storage media of claim 16, wherein the operations further comprise: in response to determining that the user of the device manually adjusts the display brightness to a manual brightness, using the manual brightness as the target output for adjusting the current values of the set of model parameters.





Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 2, 6, 8, 9, 10, 11, 12, 15, 16, 17, 20 of the present application overlap and encompass the scope of claims 1, 2, 8, 5, 6, 7, 9, 10, 12, 13, 16, and 17 of U.S. Patent No. 11,096,259, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill in the art to broaden the scope of claims 1, 2, 8, 5, 6, 7, 9, 10, 12, 13, 16, and 17 of U.S. Patent No. 11,096,259 to that of claims 1, 2, 6, 8, 9, 10, 11, 12, 15, 16, 17, 20 of the present application for the well-known purpose of having a greater scope patentability, and consequently, more products in the industrial applicability which are patent protected.

Allowable Subject Matter
Subject to the Double Patenting rejection above, claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to independent claim 1, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspects of:  A method performed by one or more data processing apparatus, the method comprising: 
obtaining current state data characterizing a current state of a user device having a display with an adjustable brightness; 
providing the current state data as input to a brightness prediction machine learning model, wherein the model is configured to process the current state data in accordance with current values of a set of model parameters to generate as output a proposed display brightness for the display of the user device; 
setting the brightness of the display to a brightness that is lower than the proposed display brightness in accordance with an exploration policy; and 
determining a target output for adjusting the current values of the set of model parameters of the brightness prediction machine learning model based on whether a user of the user device manually adjusts the display brightness after the display brightness is set to the lower brightness.

As to independent claims 12 and 17, each of these claims is allowable for similar reasoning given above for claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/06/2022